Citation Nr: 0008757	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a 
psychoneurosis, diagnosed as anxiety, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for shrapnel 
fragment wounds to the left side of the scalp, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This appeal arose from a May 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board also finds no basis for action on 
the question of the assignment of an extraschedular rating.

The issues of entitlement to an increased evaluation for the 
service-connected psychoneurosis and entitlement to service 
connection for a hearing loss will be subject to the attached 
remand.



FINDINGS OF FACT

1.  The veteran's shrapnel fragment wound residuals are 
manifested by nondisfiguring, nontender, nonadherent scars 
and complaints of headaches.

2.  The evidence contains an opinion relating the veteran's 
hearing loss to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected shrapnel fragment wound residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Codes 8045, 
9304 (1999).

2.  The veteran's claim for entitlement to service connection 
for a bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for the 
service-connected shrapnel fragment wound 
residuals

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, brain disease due to 
trauma with purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. Part 4, Code 8045 (1999).

The veteran's service medical records indicated that he 
suffered two wounds to the head, one in August 1943 and the 
other in December 1943.  The first wound was a penetrating 
wound which fractured his skull, resulting in a one month 
period of hospitalization.

VA examined the veteran in March 1998.  During this 
examination, he reported experiencing headaches every day, 
which he described as dull and throbbing in nature.  These 
would occur on the left side of his head, the same side where 
he was wounded in service.  He was diagnosed with mixed 
tension/vascular headaches.  An evaluation of his scars noted 
that he had been hit with shrapnel fragments in the left 
parietal and occipital areas; however, the scars could not be 
seen since they were in the hairline.  The examiner was 
unable to palpate the scars.  There was no tenderness, 
adherence, ulceration or breakdown of the skin, elevation or 
depression of the scars, inflammation, edema or keloid 
formation, and no underlying tissue loss.  There was no 
limitation of function or disfigurement.  The diagnosis was 
shrapnel fragment wounds, left parietal/occipital regions, 
not found this examination.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected shrapnel fragment wound residuals is not warranted.  
The veteran is currently receiving the maximum amount of 
compensation for his residuals, which consist of complaints 
of headaches, allowable under 38 C.F.R. Part 4, Code 8045 
(1999).  A higher disability evaluation is not justified 
absent a diagnosis of multi-infarct dementia associated with 
brain trauma.  It is noted that the veteran's representative 
has argued that a separate evaluation should be assigned to 
the veteran's headaches.  However, the evaluation currently 
assigned takes his headaches into consideration.  To grant a 
separate evaluation would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14 (1999) (which states that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided).

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected shrapnel 
fragment wound residuals.


II.  Service connection for a bilateral 
hearing loss

Initially, a determination must be made as to whether, based 
upon all the evidence and assuming its credibility, a claim 
for service connection is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  If a claim is well 
grounded, it may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999).

In order to establish a well grounded claim for service 
connection, a veteran must produce competent evidence of a 
current disability; a disease or injury which was incurred in 
service; and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir 1997).  In this case, the evidence shows that the veteran 
has been diagnosed with a bilateral hearing loss disability.  
His service medical records indicated that he was exposed to 
loud noise and suffered a head injury.  VA outpatient 
treatment records, while conceding that he also had post-
service noise exposure, related his hearing loss to noise and 
a head trauma.  After considering this evidence, the Board 
finds that the claim for service connection for a bilateral 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  It is also found that 
additional development is needed before a final determination 
as to service connection on the merits can be made.


ORDER

An evaluation in excess of 10 percent for the service-
connected shrapnel fragment wounds is denied.

To the extent that the claim is well grounded, the benefit 
sought on appeal is granted.


REMAND

The veteran has claimed that his service-connected 
psychoneurosis is more disabling than the current disability 
evaluation would suggest.  He has complained that he is 
constantly nervous and jittery and cannot relax.  Therefore, 
he believes that an increased evaluation should be assigned.  
He has also alleged that he currently suffers from a hearing 
loss disability related to his period of service.  Therefore, 
he contends that service connection is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, examinations must address the 
rating criteria in relation to a veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, the veteran's psychoneurosis was last 
examined by VA in March 1998.  However, this examination did 
not relate the veteran's symptoms to the appropriate rating 
criteria.  Therefore, it is found that an additional 
examination would be helpful.

In regard to the claim for service connection for a bilateral 
hearing loss disability, it is noted that the veteran did 
suffer injuries in service (noise exposure and a head 
trauma).  However, the objective records also indicated that 
he experienced what was described as considerable noise 
exposure after service while working in a textile mill.  
Therefore, the precise cause of his currently diagnosed 
hearing loss is unclear from this record and it is found that 
an additional examination would be helpful.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician in order to fully 
evaluate his service-connected 
psychoneurosis, diagnosed as anxiety.  
The examiner should comment on which of 
the following rating criteria most 
accurately reflects the veteran's degree 
of disability:

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file has been reviewed.

2.  The RO should afford the veteran a 
complete ear, nose and throat 
examination, to include an audiological 
evaluation, by qualified physicians.  
After reviewing the complete claims 
folder, to include the service medical 
records, and the reports of audiological 
evaluations performed in March 1996 and 
June 1997, the examiners should render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hearing loss is related to his period of 
service, specifically to noise exposure 
or his head trauma or whether it is more 
likely related to post-service noise 
exposure.  The scientific basis for the 
opinion expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available for 
review in conjunction with the 
examination and the examiners should 
indicate in the examination report that 
the claims file has been reviewed.

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the claims for an increased 
evaluation for the service-connected 
psychoneurosis and service connection for 
a bilateral hearing loss.  If the 
decisions remain adverse to the 
appellant, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and an opportunity 
to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The case should then be returned to the Board, if otherwise 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 10 -


